Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 1 of 11 Page ID #:1416




    1 BROWNE GEORGE ROSS LLP
      Thomas P. O’Brien (State Bar No. 166369)
    2
        tobrien@bgrfirm.com
    3 Jennie Wang VonCannon (State Bar No. 233392)
        jvoncannon@bgrfirm.com
    4
      David J. Carroll (State Bar No. 291665)
    5   dcarroll@bgrfirm.com
      Luke Fiedler (State Bar No. 307614)
    6
        lfiedler@bgrfirm.com
    7 801 S. Figueroa Street, Suite 2000
      Los Angeles, California 90017
    8
      Telephone: (213) 725-9800
    9 Facsimile: (213) 725-9808
  10
     Attorneys for Plaintiff
  11 Francis J. Racioppi, Jr.
  12
                                      UNITED STATES DISTRICT COURT
  13
                                  CENTRAL DISTRICT OF CALIFORNIA
  14
  15 FRANCIS J. RACIOPPI, JR.,                           Case No. 2:20-cv-03797-FMO (JCx)

  16                     Plaintiff,                      NOTICE OF MOTION AND
                                                         MOTION FOR SUBSTITUTION OF
  17                                                     DEFENDANT; DECLARATIONS
                   vs.                                   OF LUKE FIEDLER AND
  18                                                     FRANCIS J. RACIOPPI, JR.;
                                                         [PROPOSED] ORDER
  19 DMITRY BORISOVICH BOSOV et
     al.,                                                Date: October 1, 20201
  20                                                     Time: 10:00 a.m.
  21         Defendants.                                 Crtrm.: 6D
  22                                                     Judge: Hon. Fernando M. Olguin
  23
                                                         Trial Date: None Set
  24
  25
  26
                   1
              Plaintiff has noticed the hearing on this motion more than 35 days from the
  27 date of its filing to provide sufficient time for service under Rule 4 on the
  28 substituted party, who is a foreign national.
       1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                         NOTICE OF MOTION AND MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 2 of 11 Page ID #:1417




    1               TO THE HONORABLE COURT AND ALL PARTIES:
    2               PLEASE TAKE NOTICE that on October 1, 2020, at 10:00 a.m., or as soon
    3 thereafter as this matter may be heard, in Courtroom 6D of the First Street U.S.
    4 Courthouse, located at 350 W. 1st Street, in Los Angeles, California 90012, before
    5 the Honorable Fernando M. Olguin, Plaintiff Francis J. Racioppi, Jr. will and hereby
    6 does move for an order substituting Katerina Bosov for the deceased Defendant
    7 Dmitry Bosov (“Decedent”) in all causes of action brought against Decedent in this
    8 case. This motion is made pursuant to Federal Rule of Civil Procedure 25(a), which
    9 provides that a motion for substitution may be made by any party as to claims which
  10 are not extinguished by a person’s death.
  11                This motion is based on this notice, the attached memorandum of points and
  12 authorities, the declarations of Luke Fiedler and Francis J. Racioppi, Jr., the Court’s
  13 file in this action, and any further evidence or argument presented at any hearing on
  14 this motion.
  15                Pursuant to Local Rule 7-3, Mr. Racioppi’s counsel conferred with counsel for
  16 the Defendants who have appeared in this action2 on July 29, 2020, regarding the
  17 / / /
  18 / / /
  19 / / /
  20 / / /
  21 / / /
  22
                    2
             Those Defendants include Gary I. Shinder, Genius Fund I Inc., Genius Fund
  23 I LLC, ESSMW – Earth Solar System Milky Way LLC, Heli Biotech LLC, Dr.
  24 Kush World Collective LLC, Eagle Rock Herbal Collective LLC, Genius Products
     LLC, Full Circle Labs LLC, Nature’s Holiday LLC, Variant Hemp Solutions LLC,
  25 Genius Delivery LLC, Planck Properties LLC, Aristotle Equipment LLC, Genius
  26 Sales LLC, Genius Products T Inc., Genius Products NT Inc., and Genius Products
     Inc. In addition to Decedent, Defendants Alltech Group and Goldhawk Investments
  27 Ltd. have not appeared in this action and thus Mr. Racioppi’s counsel has not met
  28 and conferred with them regarding this motion.
        1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                                                     -1-
                               NOTICE OF MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 3 of 11 Page ID #:1418




    1 relief sought in this motion. Defendants’ counsel stated that they took no position
    2 on the relief Mr. Racioppi is requesting in this motion.
    3
    4 Dated: August 21, 2020               BROWNE GEORGE ROSS LLP
    5                                         Thomas P. O’Brien
                                              Jennie Wang VonCannon
    6                                         David J. Carroll
    7                                         Luke Fiedler

    8
                                           By:        /s/ Thomas P. O’Brien
    9
                                                      Thomas P. O’Brien
  10                                       Attorneys for Plaintiff Francis J. Racioppi, Jr.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        1645024.2                                               Case No. 2:20-cv-03797-FMO (JCx)
                                               -2-
                         NOTICE OF MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 4 of 11 Page ID #:1419




    1                      MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.            INTRODUCTION
    3               Plaintiff Francis J. Racioppi, Jr. is owed several million dollars on an
    4 employment contract that Defendants prematurely terminated without cause. Those
    5 Defendants used dozens of shell companies that self-identify as part of the “Genius
    6 Fund Group”1 in an attempt to shield the true source of their income and the actual
    7 controller of Defendants’ operations: Defendant Dmitry Bosov (“Decedent” or
    8 “Defendant Bosov”), a billionaire Russian businessman who used multiple foreign
    9 corporations that he controlled to funnel tens of millions of dollars into his hazy
  10 dream of an American cannabis empire. But after a string of bad investments,
  11 power struggles, and irresponsible spending nearly brought the company to its
  12 knees, Defendants terminated Mr. Racioppi without cause on March 27, 2020 from
  13 his position as the company’s Chief Executive Officer, leaving him without the
  14 compensation his written employment agreement promised.
  15                Mr. Racioppi now seeks to recover from Decedent and the other Defendants
  16 the money he is owed under that agreement. Approximately eleven days after Mr.
  17 Racioppi filed his complaint, however, Decedent was found dead in his home in a
  18 suburb of Moscow, Russia, apparently from a gunshot wound.2 Mr. Racioppi
  19 therefore requests an order from the Court substituting Katerina Bosov, Decedent’s
  20 wife and successor in interest, as a party in this case.
  21                Mrs. Bosov, who is Decedent’s successor under Russian law, should be
  22 substituted as a party under the provisions of Federal Rule of Civil Procedure
  23 25(a)(1) because all of the requirements of Rule 25(a) are satisfied, and Mr.
  24
                    1
  25            The various companies comprising the Genius Fund Group are at times
        referred to herein singularly as the “company” only for ease of reference.
  26
                    2
             See, e.g., Russian Coal Baron Dmitry Bosov Dead in Possible Suicide,
  27
     RADIO FREE EUROPE/RADIO LIBERTY (May 6, 2020), https://www.rferl.org/a/russian-
  28 coal-baron-bosov-dead-in-possible-suicide/30597743.html.
        1645024.2                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                      -1-
                                     MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 5 of 11 Page ID #:1420




    1 Racioppi’s claims are rightfully maintained against Decedent’s successor. This
    2 motion is timely because a statement of death has not been filed on the record in this
    3 case. The Court should therefore grant the motion so as to preserve Mr. Racioppi’s
    4 claims against Decedent.
    5 II.           RELEVANT BACKGROUND AND PROCEDURAL HISTORY
    6               Decedent was a Russian oligarch who sought to capitalize on California’s
    7 burgeoning commercial cannabis industry by creating the “Genius Fund Group.”
    8 First Amended Complaint (“FAC”) ¶ 3, ECF No. 36. Over the course of several
    9 years, Decedent invested more than $160 million dollars in the Genius Fund Group
  10 through Defendants Alltech Group and Goldhawk Investments Ltd., both foreign
  11 companies in which Decedent held a controlling interest. Id. Through a vast
  12 network of shell companies, some of which are named as defendants in the FAC,
  13 Decedent directed, funded, and controlled the Genius Fund Group’s daily
  14 operations. Id. On March 5, 2020, after working for the Genius Fund Group in
  15 various positions for nearly a year, Mr. Racioppi was officially hired as the
  16 company’s Chief Executive Officer. Id. ¶ 6. On March 27, 2020, Mr. Racioppi was
  17 terminated without cause. Id.
  18                On April 24, 2020, Mr. Racioppi filed his original Complaint, naming 23
  19 individuals and entities as defendants, including Decedent. ECF No. 1. Mr.
  20 Racioppi alleged six causes of action, including breach of contract, intentional
  21 misrepresentation, and whistleblower retaliation, each arising out of Decedent and
  22 Defendants wrongfully terminating him from his position as the company’s Chief
  23 Executive Officer. Id. ¶¶ 49-77. Mr. Racioppi’s counsel learned through media
  24 reports that Decedent had passed away at his home in Moscow approximately
  25 eleven days after Mr. Racioppi filed his Complaint. Declaration of Luke Fiedler in
  26 Support of Motion for Substitution of Defendant (“Fiedler Decl.”) ¶ 2. On May 21,
  27 2020, Mr. Racioppi amended his Complaint to comply with the Court’s Order to
  28 Show Cause re: Jurisdiction, ECF No. 21. ECF No. 36.
        1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                                                     -2-
                                    MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 6 of 11 Page ID #:1421




    1               On July 15, 2020, the Court issued an order to show cause directing Mr.
    2 Racioppi to address why Decedent and four of the entities named as defendants
    3 should not be dismissed for lack of prosecution. ECF No. 55. On July 22, 2020,
    4 Mr. Racioppi filed a response. ECF No. 64. On July 30, 2020, the Court ordered
    5 Mr. Racioppi to file the instant motion no later than August 21, 2020. ECF No. 72.
    6 III.          LEGAL STANDARD
    7               The substitution of deceased parties is governed by Federal Rule of Civil
    8 Procedure 25, which states in relevant part:
    9               If a party dies and the claim is not extinguished, the court may order
                    substitution of the proper party. A motion for substitution may be
  10                made by any party or by the decedent’s successor or representative. If
                    the motion is not made within 90 days after service of a statement
  11                noting the death, the action by or against the decedent must be
                    dismissed.
  12
  13 Fed. R. Civ. P. 25(a)(1). “‘Rule 25(a) should be applied flexibly and liberally to
  14 permit substitution of the party or parties who . . . would adequately represent [the
  15 decedent’s] interests.’” Smith v. Specialized Loan Servicing, LLC, No. 16-cv-2519,
  16 2017 WL 4050344, at *2 (S.D. Cal. Sept. 13, 2017) (quoting In re Baycol Prods.
  17 Litig., 616 F.3d 778, 789 (8th Cir. 2010)). In deciding a motion to substitute under
  18 Rule 25(a)(1), a court must consider whether: (1) the motion is timely; (2) the
  19 claims pled are not extinguished; and (3) the person being substituted is a proper
  20 party. See Veliz v. Cintas Corp., No. 03-cv-1180, 2008 WL 2811171, at *1 (N.D.
  21 Cal. July 17, 2008).
  22                In addition to these substantive requirements, a motion to substitute must also
  23 be properly served upon the substituted party.3 See Fed. R. Civ. P. 25(a)(3);
  24
                    3
             As explained in Mr. Racioppi’s accompanying ex parte application for an
  25 order authorizing alternative service, Mrs. Bosov is a citizen of and resides in the
  26 Russian Federation. Mr. Racioppi is thus concurrently seeking authorization to
     serve Mrs. Bosov by alternative means pursuant to Federal Rule of Civil Procedure
  27 4(f)(3). In the event the Court grants that application, Mr. Racioppi will effect
  28 service of this motion on Mrs. Bosov by the alternative methods set forth therein.
        1645024.2                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                      -3-
                                     MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 7 of 11 Page ID #:1422




    1 Gothberg v. Town of Plainville, 305 F.R.D. 28, 31 (D. Conn. 2015). Rule 25(a)(3)
    2 specifically provides: “A motion to substitute, together with a notice of hearing,
    3 must be served on the parties as provided in Rule 5 and on nonparties as provided in
    4 Rule 4.” Id. When this requirement, along with the requirements of Rule 25(a)(1),
    5 are satisfied, the substituted party steps into the same position as the original party
    6 to the action. See Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th Cir. 1996).
    7 IV.           ARGUMENT
    8               A.    The Motion Is Filed Timely
    9               There can be no dispute that Mr. Racioppi’s motion is timely under Rule
  10 25(a)(1). Rule 25(a)(1) “requires two affirmative steps in order to trigger the
  11 running of the 90 day period” for bringing a motion for substitution. Barlow v.
  12 Ground, 39 F.3d 231, 233 (9th Cir. 1994). The first step is to “formally suggest the
  13 death of the party on the record.”4 Id. The second step is to serve other parties and
  14 nonparty successors or representatives of the deceased with a statement of death in
  15 the same manner as required for service of the motion. Id.
  16                Here, according to media reports, Decedent was found dead on or about May
  17 6, 2020. No statement of death has been filed in this case, nor has one been served
  18 on counsel. At least one court in this district has held that a motion for substitution
  19 is timely under Rule 25(a)(1) if filed under similar circumstances. City of Colton v.
  20 Am. Promotional Events, Inc., No. 09-cv-1864, 2014 WL 12740637, at *2 (C.D.
  21 Cal. Apr. 15, 2014) (Gutierrez, J.) (“Although both parties are aware of Decedent’s
  22
                    4
             Rule 25 does not require a particular party to file the statement of death
  23 upon the record. See Fed. R. Civ. P. 25(a). But the Ninth Circuit has held that
  24 “where a party files a suggestion of death, it must do so in a manner that puts all
     interested parties and nonparties on notice of their claims in order to trigger the 90-
  25 day window.” Gilmore v. Lockard, 936 F.3d 857, 866-67 (9th Cir. 2019). For this
  26 reason, the Ninth Circuit has required that the party that is “better suited” to identify
     the proper party for substitution be the party responsible to file the statement of
  27 death, and to identify either the decedent’s successor or personal representative
  28 when doing so. Id. at 867.
        1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                                                     -4-
                                    MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 8 of 11 Page ID #:1423




    1 death, a statement of death has not been filed on the record in this case. [] As such,
    2 the 90 day period has not triggered, and so does not preclude [the plaintiff] from
    3 bringing the instant motion.”); see also Barlow, 39 F.3d at 233-34 (“Thus, we hold
    4 that the 90 day period provided by Rule 25(a)(1) will not be triggered against [the
    5 decedent’s] estate until the appropriate representative of the estate is served a
    6 suggestion of death in the manner provided by Federal Rule of Civil Procedure 4.”).
    7 Mr. Racioppi’s motion is therefore timely.
    8               B.    Mr. Racioppi’s Claims Against Decedent Are Not Extinguished
    9               Rule 25(a)(1) permits substitution a party upon his or her death if “the claim
  10 is not extinguished.” Fed. R. Civ. P. 25(a)(1). Whether an action survives the death
  11 of a party is determined by the law under which the cause of action arose. Bracken
  12 v. Harris & Zide, L.L.P., 219 F.R.D. 481, 483 (N.D. Cal. 2004).
  13                Each of Mr. Racioppi’s claims against Decedent arise under California law.
  14 See FAC ¶¶ 49-77. Under California law, “a pending action or proceeding does not
  15 abate by the death of a party if the cause of action survives,” Cal. Civ. Proc. Code
  16 § 377.21, and “a cause of action for or against a person is not lost by reason of the
  17 person’s death, but survives subject to the applicable limitations period,” id.
  18 § 377.20(a).
  19                Here, Mr. Racioppi alleges causes of action against Decedent arising out of
  20 Decedent and Defendants’ wrongful conduct that began in or around March 2020
  21 when they terminated him from his employment contract without cause. Mr.
  22 Racioppi has not dismissed any of these causes of action against Decedent since
  23 initiating this lawsuit. Thus, Mr. Racioppi’s claims against Decedent were not
  24 extinguished under California law upon Decedent’s death. City of Colton, 2014 WL
  25 12740637 at *2 (holding that each of the plaintiff’s state law claims against the
  26 decedent survived the decedent’s death and were not extinguished for purposes of
  27 Rule 25 because the plaintiff had not dismissed those claims against the decedent);
  28 see also Bogie v. Ethicon, Inc., No. 20-cv-00044, 2020 WL 3868472, at *2 (E.D.
        1645024.2                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                      -5-
                                     MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 9 of 11 Page ID #:1424




    1 Cal. July 9, 2020) (holding that claims alleged in 2013 for injuries suffered
    2 beginning in 2005 arising under California law were not extinguished upon the
    3 plaintiff’s death in 2018).
    4               C.    Mrs. Bosov Is A Proper Party For Substitution
    5               Rule 25 defines the “proper party” for substitution as either “the decedent’s
    6 successor or representative.” Fed. R. Civ. P. 25(a)(1). California law defines
    7 “personal representative” as an “executor, administrator, successor personal
    8 representative . . . or a person who performs substantially the same function under
    9 the law of another jurisdiction.” Cal. Prob. Code § 58. “Decedent’s successor in
  10 interest,” on the other hand, “means the beneficiary of the decedent’s estate or other
  11 successor in interest who succeeds to a cause of action or to a particular item of the
  12 property that is the subject of a cause of action.” Cal. Code Civ. Proc. § 377.11; see
  13 In re Baycol Prods. Litig., 616 F.3d at 787-88 (“Under California law, a successor is
  14 defined as ‘the beneficiary,’ and for purposes of Fed. R. Civ. P. 25(a)(1), this is the
  15 end of the inquiry under California law.”). Under California law, the beneficiary of
  16 a decedent’s intestate estate is the person or persons who succeed to the estate under
  17 the law of the foreign nation that governs succession. Id. § 377.10.
  18                It is clear that Mrs. Bosov is a successor to Decedent’s estate under Russian
  19 law for purposes of this motion. Mrs. Bosov is Decedent’s widow. Declaration of
  20 Francis J. Racioppi, Jr. ¶¶ 2-3. Under the provisions of the Civil Code of the
  21 Russian Federation governing intestate succession, Decedent’s children, spouse, and
  22 parents are “first category heirs,” with inheritance priority over members of other
  23 categories of heirs.5 See Fiedler Decl. ¶ 3, Ex. A; Civil Code of the Russian
  24
                    5
              Courts in the Ninth Circuit, as well as courts in other circuits, have cited
  25 with approval to the Civil Code of the Russian Federation as authority governing
  26 various areas of substantive Russian law. See Murphy v. Lazarev, 589 F. App’x
     757, 765 n.2 (6th Cir. 2014) (interpretation of contract terms); Fokina v. Berryhill,
  27 No. C-16-1279-RAJ, 2017 WL 3616854, at *3 n.5 (W.D. Wash. Aug. 23, 2017),
  28 aff’d, 756 F. App’x 666 (9th Cir. 2018) (recognizing validity of certain contracts);
        1645024.2                                                      Case No. 2:20-cv-03797-FMO (JCx)
                                                      -6-
                                     MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 10 of 11 Page ID #:1425




    1 Federation, Article 1142, http://www.russian-civil-
    2 code.com/PartIII/SectionV/Subsection1/Chapter63.html (last visited Aug. 20, 2020).
    3 Because Mrs. Bosov is Decedent’s widow, she is a “first category heir” to
    4 Decedent’s estate and is therefore a “successor” under California law and Rule 25.
    5 Indeed, Mrs. Bosov has taken over Defendant Bosov’s largest financial holding—
    6 Sibanthracite Group. Fiedler Decl. ¶ 7, Ex. E; Katerina Bosov, Sibanthracite Group,
    7 https://www.sibanthracite.ru/company/heads/kbosov/ (last visited Aug. 21, 2020).
    8 Prior to Defendant Bosov’s death, Mrs. Bosov was a member of the Board of
    9 Directors of the Sibanthracite Group, the world leader in the anthracite production
   10 and export and Russia’s largest producer of metallurgical coal. Fiedler Decl. ¶ 4,
   11 Ex. B; Sibanthracite Group, https://www.sibanthracite.ru/ (last visited August 20,
   12 2020). Mrs. Bosov also serves as the Commercial Director of MC Sibanthracite,
   13 “the company that manages the Sibanthracite Group’s enterprises.” Fiedler Decl.
   14 ¶ 5, Ex. C; Katerina Bosov: “Our idea is to individualize training and replace
   15 irrelevant subjects with those necessary for work,” KOMERSANT (March 24, 2020),
   16 available at: https://www.sibanthracite.ru/media/2020/03/24/our-idea-is-to-
   17 individualize-training-and-replace-irrelevant-subjects-with-those-necessary-for-
   18 work/. Prior to Defendant Bosov’s death, Sibanthracite was considered the “main
   19 asset” in his estate. Fiedler Decl. ¶ 6, Ex. D; #1851 Dmitry Bosov, Forbes 2020
   20 Billionaires Net Worth, https://www.forbes.com/profile/dmitry-
   21 bosov/#2e68e15c406c (last updated Apr. 7, 2020). After Defendant Bosov’s
   22 untimely death, it was Mrs. Bosov who replaced Defendant Bosov as the
   23 Chairperson of the Board of Directors of Sibanthracite. Fiedler Decl. ¶ 7.
   24               Mrs. Bosov is an appropriate party for substitution under California law. The
   25 Court should therefore recognize Mrs. Bosov as a proper party to substitute for
   26
   27 Averbach v. Vnescheconombank, 280 F. Supp. 2d 945, 952-53 (N.D. Cal. 2003)
   28 (statute of limitations in breach of contract claim).
        1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                                                     -7-
                                    MOTION FOR SUBSTITUTION OF DEFENDANT
Case 2:20-cv-03797-FMO-JC Document 81 Filed 08/21/20 Page 11 of 11 Page ID #:1426




    1 Decedent in this case.
    2 V.            CONCLUSION
    3               For the foregoing reasons, Mr. Racioppi respectfully requests that the Court
    4 grant the motion and substitute Mrs. Bosov for Decedent as a party to this case. In
    5 the event that the Court denies the motion based on a curable defect, Mr. Racioppi
    6 requests that the denial be without prejudice to correcting the defect and renewing
    7 the motion. See Zanowick v. Baxter Healthcare Corp., 850 F.3d 1090, 1094 (9th
    8 Cir. 2017) (“[D]iscretionary extension should be liberally granted absent a showing
    9 of bad faith on the part of the movant for substitution or undue prejudice to other
   10 parties to the action.”).
   11
   12 Dated: August 21, 2020                     BROWNE GEORGE ROSS LLP
   13                                               Thomas P. O’Brien
                                                    Jennie Wang VonCannon
   14                                               David J. Carroll
   15                                               Luke Fiedler

   16
                                                 By:        /s/ Thomas P. O’Brien
   17
                                                            Thomas P. O’Brien
   18                                            Attorneys for Plaintiff Francis J. Racioppi, Jr.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1645024.2                                                     Case No. 2:20-cv-03797-FMO (JCx)
                                                     -8-
                                    MOTION FOR SUBSTITUTION OF DEFENDANT
